DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/26/21.  These drawings are acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 17-18 of U.S. Patent No. 11,073,703. Although the claims at issue are not identical, they are not patentably distinct from each other.
Patent US 11,073,703
Application 17/384875
1. A system for displaying three dimensional (3D) floating images to viewers, comprising: 

a 3D display operating in a first state to display a 3D image by outputting light into a viewing space and operating in a second state in which the 3D image is not displayed; and 

a screen element positioned between the 3D display and the viewing space, 

wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the 3D display operates in the second state, 

wherein the screen element is transmissive to at least a portion of the light output by the 3D display when the 3D display operates in the first state, whereby the 3D image is perceivable by the viewer in the viewing space at a distance apart from the screen element, 


wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the 3D display, 

wherein the 3D display comprises a quarter sphere reflector with a top edge proximate to the screen element, wherein the 3D display further comprises a two dimensional (2D) display device with a display screen, facing a reflective inner surface of the quarter sphere reflector, providing the light output by the 3D display when operating the first state by displaying a 2D image, and wherein light from the display screen is reflected off the reflective inner surface of the quarter sphere through the screen element into the viewing space.
1. A system for displaying three dimensional (3D) floating images to viewers, comprising:

a 3D display operating in a first state to display a 3D image by outputting light into a viewing space and operating in a second state in which the 3D image is not displayed; and

a screen element positioned between the 3D display and the viewing space,

wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the 3D display operates in the second state,

wherein the screen element is transmissive to at least a portion of the light output by the 3D display when the 3D display operates in the first state, whereby the 3D image is perceivable by the viewer in the viewing space at a distance apart from the screen element, and

wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the 3D display.
2. The system of claim 1, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
2. The system of claim 1, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
3. The system of claim 2, wherein the screen element further comprises a panel or pane of transparent material and wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material.
3. The system of claim 2, wherein the screen element further comprises a panel or pane of transparent material and wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material.
17. A system for displaying three dimensional (3D) floating images to viewers, comprising: 

a display assembly operating in a first state to display an image by outputting light into a viewing space and operating in a second state in which the image is not displayed; and

 a screen element positioned between the display assembly and the viewing space,

wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the display assembly operates in the second state, 

wherein the screen element is transmissive to at least a portion of the light output by the display assembly when the display assembly operates in the first state, whereby the image is perceivable by the viewer in the viewing space, 

wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the display assembly, wherein the display assembly comprises a quarter sphere reflector with a top edge proximate to the screen element, wherein the display assembly further comprises a two dimensional (2D) display device with a display screen, facing a reflective inner surface of the quarter sphere reflector, providing the light output by the display assembly when operating the first state by displaying a 2D image, and wherein light from the display screen is reflected off the reflective inner surface of the quarter sphere through the screen element into the viewing space.
4. A system for displaying three dimensional (3D) floating images to viewers, comprising:

a 3D display operating in a first state to display a 3D image by outputting light into a viewing space and operating in a second state in which the light is not output; and

a screen element positioned between the 3D display and the viewing space,

wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the 3D display operates in the second state,



wherein the screen element is transmissive to at least a portion of the light output by the 3D display when the 3D display operates in the first state, whereby the 3D image is perceivable by the viewer in the viewing space at a distance apart from the screen element.
18. The system of claim 17, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
5. The system of claim 4, wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the 3D display.
18. The system of claim 17, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
6. The system of claim 5, wherein the sheet of mesh or netting material comprises a planar sheet of scrim.
18. The system of claim 17, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
7. The system of claim 5, wherein the sheet of mesh or netting material comprises a planar sheet of tulle.
18. The system of claim 17, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
8. The system of claim 5, wherein the sheet of mesh or netting material comprises a planar sheet of chiffon.
18. The system of claim 17, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
9. The system of claim 5, wherein the screen element further comprises a panel or pane of transparent material.
18. The system of claim 17, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
10. The system of claim 9, wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material.
17. A system for displaying three dimensional (3D) floating images to viewers, comprising: 

a display assembly operating in a first state to display an image by outputting light into a viewing space and operating in a second state in which the image is not displayed; and 

a screen element positioned between the display assembly and the viewing space, 
wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the display assembly operates in the second state, 

wherein the screen element is transmissive to at least a portion of the light output by the display assembly when the display assembly operates in the first state, whereby the image is perceivable by the viewer in the viewing space, 

wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the display assembly,

 wherein the display assembly comprises a quarter sphere reflector with a top edge proximate to the screen element, wherein the display assembly further comprises a two dimensional (2D) display device with a display screen, facing a reflective inner surface of the quarter sphere reflector, providing the light output by the display assembly when operating the first state by displaying a 2D image, and wherein light from the display screen is reflected off the reflective inner surface of the quarter sphere through the screen element into the viewing space.
11. A system for displaying three dimensional (3D) floating images to viewers, comprising:

a 3D display operating in a first state to display a 3D image by outputting light into a viewing space and operating in a second state in which the 3D image is not displayed; and

a screen element positioned between the 3D display and the viewing space,

wherein the screen element reflects light from the viewing space, whereby the 3D display is hidden from a viewer in the viewing space when the 3D display operates in the second state,

wherein the screen element is transmissive to at least a portion of the light output by the 3D display when the 3D display operates in the first state, whereby the 3D image is perceivable by the viewer in the viewing space, and

wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the 3D display.

12. The system of claim 11, wherein the 3D image is perceivable by the viewer at a distance apart from the screen element in the viewing space.
18. The system of claim 17, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
13. The system of claim 11, wherein the sheet of mesh or netting material comprises a planar sheet of scrim.
18. The system of claim 17, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
14. The system of claim 11, wherein the sheet of mesh or netting material comprises a planar sheet of tulle.
18. The system of claim 17, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
15. The system of claim 11, wherein the sheet of mesh or netting material comprises a planar sheet of chiffon.
18. The system of claim 17, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
16. The system of claim 11, wherein the screen element further comprises a panel or pane of transparent material.
18. The system of claim 17, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
17. The system of claim 11, wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2016/0360167) in view of Smithwick (US 2018/0017940) (both of record).
Consider claim 1, Mitchell et al. disclose (e.g. figure 1) a system for displaying floating images to viewers, comprising:
a display (130, display device)  operating in a first state to display a image by outputting light into a viewing space (i.e. when the device is turned on image is outputted) and operating in a second state in which the image is not displayed (i.e. when device is off an image is not displayed); and
a screen element (110, thematic overlay) positioned between the display and the viewing space (see figure 1),
wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the display operates in the second state (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state) [0014],
wherein the screen element is transmissive to at least a portion of the light output by the display when the display operates in the first state (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state) [0014], whereby the image is perceivable by the viewer in the viewing space at a distance apart from the screen element (see figure 1, the viewer views the display in the viewer space) [0043-0052], and 
wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the display (the surface 114 may be printed chiffon) [0046]. 
However, Mitchell does not explicitly disclose that the display is a 3D display providing three dimensional images in the viewing space between the screen element and a location of the viewer.  Mitchell and Smithwick are related as display devices.  Smithwick discloses (e.g. figure 1) a display that is a 3D display (100, 3D display system) to provide three dimensional images in the viewing space between the screen element and a location of the viewer (the static 3D image may protrude outward from the plane of the holographic print toward the viewer and is located between the viewer and the 3D display system, e.g. figure 4) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029, 0033-0037].  It would have been obvious to a person of ordinary skill in the art to modify the display of Mitchell to be a three dimensional display, as taught by Smithwick, in order to provide enhanced 3D imagery in glasses-free viewing. 
Consider claim 2, the modified Mitchell reference discloses a system, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon (the surface 114 may be printed chiffon) [0046 of Mitchell].
Consider claim 3, the modified Mitchell reference discloses a system, wherein the screen element further comprises a panel or pane of transparent material and wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material (the rear surface 116 is transparent and is mated to the thematic overlay surface 114 which may be formed of a printed chiffon) [0046 of Mitchell].
Consider claim 4, Mitchell discloses a system for displaying floating images to viewers, comprising:
a display (130, display device) operating in a first state to display a image by outputting light into a viewing space (i.e. when the device is turned on image is outputted) and operating in a second state in which the light is not output (i.e. when device is off an image is not displayed); and
a screen element (110, thematic overlay) positioned between the display and the viewing space (see figure 1),
wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the display operates in the second state (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state) [0014],
wherein the screen element is transmissive to at least a portion of the light output by the display when the display operates in the first state (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state), whereby the image is perceivable by the viewer in the viewing space at a distance apart from the screen element (see figure 1, the viewer views the display in the viewer space) [0043-0052].
However, Mitchell does not explicitly disclose that the display is a 3D display providing three dimensional images in the viewing space between the screen element and a location of the viewer.  Mitchell and Smithwick are related as display devices.  Smithwick discloses (e.g. figure 1) a display that is a 3D display (100, 3D display system) to provide three dimensional images in the viewing space between the screen element and a location of the viewer (the static 3D image may protrude outward from the plane of the holographic print toward the viewer and is located between the viewer and the 3D display system, e.g. figure 4) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029, 0033-0037].  It would have been obvious to a person of ordinary skill in the art to modify the display of Mitchell to be a three dimensional display, as taught by Smithwick, in order to provide enhanced 3D imagery in glasses-free viewing.
Consider claim 5, the modified Mitchell reference discloses a system of claim 4, wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the 3D display.
Consider claim 6, the modified Mitchell reference discloses a system of claim 5, with a sheet of mesh or netting material.  However, the modified Mitchell reference does not explicitly disclose that the material is scrim.  Note that the Court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  It is considered to be within ordinary skill level in the art to select a known material based on its suitability for its intended use.  Scrim is utilized similarly to chiffon in that they are both fabrics used in screen elements for displays.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Mitchell reference to utilize scrim in order to utilize very durable material for the sheet of mesh or netting material.
Consider claim 7, the modified Mitchell reference discloses a system of claim 5, wherein the sheet of mesh or netting material.  However, the modified Mitchell reference does not explicitly disclose that the material is tulle.  Note that the Court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  It is considered to be within ordinary skill level in the art to select a known material based on its suitability for its intended use.  Tulle is similar to chiffon in that they are both fabrics with a degree of transparency.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Mitchell reference to utilize tulle, in order to utilize a cost-effective transparent material of the sheet of mesh or netting material.
Consider claim 8, the modified Mitchell reference discloses a system of claim 5, wherein the sheet of mesh or netting material comprises a planar sheet of chiffon (the surface 114 may be printed chiffon) [0046 of Mitchell].
Consider claim 9, the modified Mitchell reference discloses a system of claim 5, wherein the screen element further comprises a panel or pane of transparent material (the surface 114 may be printed chiffon) [0046 of Mitchell].
Consider claim 10, the modified Mitchell reference discloses a system of claim 9, wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material (the surface 114 may be printed chiffon) [0046 of Mitchell].
Consider claim 11, Mitchell discloses a system for displaying floating images to viewers, comprising:
a display (130, display device)  operating in a first state to display an image by outputting light into a viewing space (i.e. when the device is turned on image is outputted) and operating in a second state in which the image is not displayed (i.e. when device is off an image is not displayed); and
a screen element (110, thematic overlay) positioned between the display and the viewing space (see figure 1),
wherein the screen element reflects light from the viewing space, whereby the display is hidden from a viewer in the viewing space when the display operates in the second state (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state) [0014],
wherein the screen element is transmissive to at least a portion of the light output by the display when the display operates in the first state (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state), whereby the image is perceivable by the viewer in the viewing space (see figure 1, the viewer views the display in the viewer space) [0043-0052], and
wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the display (the surface 114 may be printed chiffon) [0046].
However, Mitchell does not explicitly disclose that the display is a 3D display providing three dimensional images in the viewing space between the screen element and a location of the viewer.  Mitchell and Smithwick are related as display devices.  Smithwick discloses (e.g. figure 1) a display that is a 3D display (100, 3D display system) to provide three dimensional images in the viewing space between the screen element and a location of the viewer (the static 3D image may protrude outward from the plane of the holographic print toward the viewer and is located between the viewer and the 3D display system, e.g. figure 4) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029, 0033-0037].  It would have been obvious to a person of ordinary skill in the art to modify the display of Mitchell to be a three dimensional display, as taught by Smithwick, in order to provide enhanced 3D imagery in glasses-free viewing. 
Consider claim 12, the modified Mitchell reference discloses a system of claim 11, wherein the 3D image is perceivable by the viewer at a distance apart from the screen element in the viewing space (see figure 1, the viewer views the display in the viewer space) [0043-0052].
Consider claim 13, the modified Mitchell reference discloses a system of claim 11, with a sheet of mesh or netting material.  However, the modified Mitchell reference does not explicitly disclose that the material is scrim.  Note that the Court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  It is considered to be within ordinary skill level in the art to select a known material based on its suitability for its intended use.  Scrim is utilized similarly to chiffon in that they are both fabrics used in screen elements for displays.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Mitchell reference to utilize scrim in order to utilize very durable material for the sheet of mesh or netting material.
Consider claim 14, the modified Mitchell reference discloses a system of claim 11, with a sheet of mesh or netting material.  However, the modified Mitchell reference does not explicitly disclose that the material is tulle.  Note that the Court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  It is considered to be within ordinary skill level in the art to select a known material based on its suitability for its intended use.  Tulle is similar to chiffon in that they are both fabrics with a degree of transparency.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Mitchell reference to utilize tulle, in order to utilize a cost-effective transparent material of the sheet of mesh or netting material.
Consider claim 15, the modified Mitchell reference discloses a system of claim 11, wherein the sheet of mesh or netting material comprises a planar sheet of chiffon (the surface 114 may be printed chiffon) [0046 of Mitchell].
Consider claim 16, the modified Mitchell reference discloses a system of claim 11, wherein the screen element further comprises a panel or pane of transparent material (the surface 114 may be printed chiffon) [0046 of Mitchell].
Consider claim 17, the modified Mitchell reference discloses a system of claim 11, wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material (the surface 114 may be printed chiffon) [0046 of Mitchell].
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872